Case 2:18-cv-00304-RFB-BNW Document 247-7 Filed 09/15/21 Page 1 of 19




                     Exhibit 7
         Case 2:18-cv-00304-RFB-BNW Document 247-7 Filed 09/15/21 Page 2 of 19




                                                        Kirk Marangi
                                             ECONOMIC VALUATIONS
                             BUSINESS VALUATIONS   I CLASS ACTIONS I EMPLOYMENT & BUSINESS LffiGATION

                 Rebuttal Forensic Economic Report for Plaintiff Deborah Miller
                        Javier Cabrera, et al. v Service Employees International Union, et al.
                                  United States District Court, District of Nevada
                                       Case Number 2: 18-cv-304-RFB-CWH

Kirk Marangi of Kirk Marangi Economic Valuations was retained as a rebuttal witness on August 29, 2019 by Evan
James of Christensen, James, and Martin, attorney for defendant Service Employees International Union Local
11 07, to provide a rebuttal to the plaintiff's expert witness damages report in the matter of Javier Cabrera, et al. v
Service Employees International Union, et al. and specifically related to the damages of plaintiff Deborah Miller.



Overview of Assignment:

Our assignment was to prepare a rebuttal report responding to the economic damages report dated August 12,
2019 prepared by Kevin B. Kirkendall of Kirkendall Consulting Group, LLC. As two reports from the Kirkendall
firm were prepared on that date, we are rebutting the one having "Lost Earnings and Benefits" of $375,681.



Following is our Table 1 which summarizes all rebuttal opinions. Table 1 is followed by Tables 2 through 5 which
support the results in Table 1. Please note that Table 2 is a listing of all documents we have received in this case.


Additional Attachments:

In addition to the Tables just mentioned, we have also included the following attachments:

Kirk Marangi's Curriculum Vitae is Attachment I

A record of Kirk Marangi's court and deposition testimony is Attachment II

Kirk Marangi's Schedule of Fees is Attachment Ill


Table 1 reflects my rebuttal opinion with regard to Kirkendall Consulting Group, LLC's economic damages report
for plaintiff Debo(ah Miller according to the parameters of the assignment as described above. Provided
additional data, facts, or parameters, I may revise my rebuttal opinion if requested to do so by the defendant's
attorneys.

Signed by:


                                                                                                   Date

             In Pasadena, California

                                       30 N. Raymond Ave. Suite 411, Pasadena, CA 91103
                                              P: 626-627-7992 I F: 626-796-7130
                                                       kirk@kmecon.com
                                                      www.kmecon.com


                                                                                                          Marangi - 001
                Case 2:18-cv-00304-RFB-BNW Document 247-7 Filed 09/15/21 Page 3 of 19


Cabrera et al. v Service Employees International Union, et al.
Kirk Marangi Economic Valuations

                                                      Table 1
                                                 Rebuttal Report
                       Cabrera v Service Employees International Union, et al. (Plaintiff Miller)

Kirkendall Report Exhibit

This rebuttal report will discuss our opinion of deficiencies and differences with the Kirkendall report dated August 12, 2019
in the matter of Cabrera et al. v Service Employees International Union, et al. specifically related to economic damages for
plaintiff Deborah Miller. As Mr. Kirkendall prepared more than one report with that date, we are referring to the report
having "Lost Earnings and Benefits" totaling $375,681. We understand from our client that this is the final report for that
date.

We will discuss each page and/or exhibit of Mr. Kirkendall's report.

Kirkendall Report Exhibit

Exhibit A                     This exhibit brings grand totals of "Pre-Incident" and "Post-Incident" earnings and benefits
                              from supporting pages. At the end of this table (Table 1) of our report, we will summarize the
                              differences we find compared to the Kirkendall report.


Exhibit B                     We do not rebut the facts on this Exhibit.

Exhibit C-1                   Mr. Kirkendall assumes the plaintiff was earning $67,564 annually as a Lead Organizer for Local
                              1107 at the time of termination. We do not challenge it.


                              He grows this annual pay amount to $42,245 + $26,522 = $68,767 for the 2019 year, were she
                              still employed at SEIU. This is a 1.8% increase. Although we do not see this wage growth rate
                              on Exhibit F for 2018-19, it is reasonably close to the amounts shown. We do not challenge it.



                              Similarly, the growth of wages to 2020, 2021, and 2022 are reasonably close to those shown in
                              Exhibit F. We do not challenge them.


                              Employer Paid Benefit comes from Mr. Kirkendall's Exhibit D. We disagree with the 46.57% of
                              wages that he used as "Employer Paid Benefits." Instead, in our Table 3 which is a revision of
                              Mr. Kirkendall's Exhibit C-1, we use a lower 37.52%. We explain this in the next paragraph and
                              in our discussion of Mr. Kirkendall's Exhibit D.


                              In our Table 5, we revise Mr. Kirkendall's Exhibit D. Our figure for Employer Paid Benefits is
                              37.52%. Our explanation for our lower percentage is explained below in the section devoted
                              to Exhibit D.


                                                           Page 1 of 11
                                                                                                        Marangi - 002
                  Case 2:18-cv-00304-RFB-BNW Document 247-7 Filed 09/15/21 Page 4 of 19


Cabrera et al. v Service Employees International Union, et al.
Kirk Marangi Economic Valuations

                                                       Table 1
                                                  Rebuttal Report
                        Cabrera v Service Employees International Union, et al. (Plaintiff Miller)

Kirkendall Report Exhibit

Exhibit C-1 (Continued)        Monthly Auto Allowance is shown as a loss to the plaintiff. According to Edward Bennett
                               (Telephone Conference dated 10/7/19) the post-termination employment would have
                               comparable auto allowance if needed for driving her own vehicle. During the period of "job
                               search," there would be no loss of auto allowance as this benefit is tied to employer required
                               driving. Therefore, there is no loss of auto allowance.

                               We do not challenge the "investment rate" used as a discount rate and the application of the
                               discount rate.

                               In our Table 3, we recreate Mr. Kirkendall's Exhibit C-1 corrected to our Employer Paid
                               Benefit Rate of 37.52% and removing the Auto Allowance. The original and our adjusted
                               amounts are shown below.


                                                                 Kirkendall Report          Rebuttal

              Pre-Termination Total Past and Future                 $534,335               $473,849
              Earnings and Benefits




Exhibit C-2                    We have received a Vocational Report dated 10/4/19 from Defendant's Vocational Expert
                               Edward L. Bennett, M.A.

                               In Mr. Bennett's opinion, the plaintiff would have conducted a job search from her date of
                               termination until 3/14/18. (See page 24 of the Bennett report)


                               In our Table 4, we adjust Mr. Kirkendall's Exhibit C-2 to reflect the job search time without
                               work.

                               In Mr. Bennett's opinion, after the job search time frame, the plaintiff would have an earning
                               capacity that was "same or similar as that which she was accustomed to pre-termination."
                               (See page 24 of the Bennett report) We have used the same pay level of $67,564 as used in
                               the Pre-Termination scenario. In our Table 4, we adjust Mr. Kirkendall's Exhibit C-2 to reflect
                               Mr. Bennett's earning capacity. We use Mr. Kirkendall's growth rates and discount factors.




                                                            Page 2 of 11
                                                                                                          Marangi - 003
                 Case 2:18-cv-00304-RFB-BNW Document 247-7 Filed 09/15/21 Page 5 of 19


Cabrera et al. v Service Employees International Union, et al.
Kirk Marangi Economic Valuations

                                                       Table 1
                                                  Rebuttal Report
                        Cabrera v Service Employees International Union, et al. (Plaintiff Miller)

Kirkendall Report Exhibit
Exhibit C-2 (Continued)       According to Mr. Bennett, (Telephone Conference 10/7/19) the post-termination health and
                              retirement benefits would be the same as those in the pre-termination scenario. We reflect
                              these in our Table 4, which is an adjusted version of Mr. Kirkendall's Exhibit C-2. In both the
                              pre-termination scenario (our Table 3) and the post-termination scenario (our Table 4) we use
                              our revised Employer Provided Benefits percent from our Table 5.



                              According to Mr. Bennett (Telephone Conference dated 10/7/19) the post-termination
                              employment would have comparable auto allowance if needed for driving her own vehicle. As
                              discussed above, we remove it from the pre-termination scenario and also do not show it in
                              the post-termination scenario.


                              In our Table 4, we recreate Mr. Kirkendall's Exhibit C-2 corrected to Mr. Bennett's job search
                              timeframe and earning capacity and our Employer Paid Benefit Rate of 37.52%. The original
                              and our adjusted amounts are shown below.


                                                                 Kirkendall Report           Rebuttal

            Post-Termination Total Past and Future                  $158,654                $457,005
            Earnings and Benefits

Exhibit D

            Medical           We do not challenge Mr. Kirkendall's use of a percentage of wages to represent the loss of
            Insurance         medical insurance.

            Life Insurance    Mr. Kirkendall shows a loss of life insurance at 0.2% of wages. This is incorrect. We have re-
                              calculated Mr. Kirkendall's Exhibit D in our Table 5 without the Employer contribution to Life
                              Insurance.


                              Claiming the loss of employer contribution to life insurance is contradictory to the remainder
                              of Mr. Kirkendall's analysis which assumes that the plaintiff is alive during the entire period of
                              his analysis. Life insurance should only be shown as a loss of benefit if the assumption is made
                              that the plaintiff will die and suffer a loss. Since the plaintiff is assumed to be alive during the
                              loss period, there cannot be a loss of life insurance.




                                                            Page 3 of 11
                                                                                                          Marangi - 004
                Case 2:18-cv-00304-RFB-BNW Document 247-7 Filed 09/15/21 Page 6 of 19


Cabrera et al. v Service Employees International Union, et al.
Kirk Marangi Economic Valuations

                                                      Table 1
                                                 Rebuttal Report
                       Cabrera v Service Employees International Union, et al. (Plaintiff Miller)

Kirkendall Report Exhibit
Exhibit D (Continued)

           Retirement         There is not a consensus among economists regarding the loss of retirement. Mr. Kirkendall
                              has used the loss of the employer's contribution to the retirement plan. This is one method
                              used by economists, and we do not challenge it.

           Social Security    Social Security and Medicare are shown by Mr. Kirkendall as losses of 4.2% and 1% of wages.
           and Medicare       This approach is not correct. We have re-calculated Mr. Kirkendall's Exhibit D in our Table 5
                              without the Employer contribution to Social Security and Medicare.



                              Quoting from DeBrock and Linke's 2002 article in the Journal of Forensic Economics, "Valuing
                              Employer FICA Contributions in an Analysis of Diminished Earning Capacity," they write
                              "Articles in the Journal of Forensic Economics, the Litigation Economic Digest, and the Earnings
                              Analyst have criticized the practice of valuing employer FICA contributions via the employer-
                              cost approach." Mr. Kirkendall has erroneously used the employer cost approach.



                              Ireland, Horner and Rodgers as quoted in the DeBrock and Linke article state "the amount of
                              some employer payments, such as payments to Medicare taxes based on a workers earnings,
                              have no effect on the employee's ultimate eligibility to receive Medicare benefits. Employer
                              payments to Social Security taxes on a worker's behalf have only a loose connection to the
                              retirement benefits the worker will ultimately receive."



                              It is incorrect to apply a percentage of wages as the loss and offset of Medicare and Social
                              Security. Medicare will be the same regardless of the contribution of the "pre-incident" and
                              "post-incident" employers. The actual change in the plaintiff's Social Security as a result of
                              differences in employer contributions during a five year span of time for the plaintiff is possibly
                              negligible.

                              James Rodgers (2000), according to DeBrock and Linke "goes on to recommend that ignoring
                              Social Security benefits entirely or computing the present value of diminished Social Security
                              benefits directly would be preferable to using the employer-cost approach in valuing Social
                              Security contributions."




                                                           Page 4 of 11
                                                                                                         Marangi - 005
                Case 2:18-cv-00304-RFB-BNW Document 247-7 Filed 09/15/21 Page 7 of 19


Cabrera et al. v Service Employees International Union, et al.
Kirk Marangi Economic Valuations

                                                      Table 1
                                                 Rebuttal Report
                       Cabrera v Service Employees International Union, et al. (Plaintiff Miller)

Kirkendall Report Exhibit
                              We summarize below Mr. Kirkendall's original Lost Earnings and Benefits and Mr. Kirkendall's
                              Lost Earnings and Benefits corrected to the adjustments we have discussed above in our
                              Rebuttal Report.

Grand Total of Pre-Termination Less Post-Termination

                                                                          Kirkendall Report        Rebuttal

Pre-Incident Earnings and Benefits                                            $534,335             $473,849

Less: Post-Incident (Mitigating) Earnings and Benefits                       ($158,654)           ($457,005)

Lost Earnings and Benefits                                                    $375,681              $16,844




                                                           Page 5 of 11
                                                                                                    Marangi - 006
               Case 2:18-cv-00304-RFB-BNW Document 247-7 Filed 09/15/21 Page 8 of 19


Cabrera v Service Employees International Union
Kirk Marangi Economic Valuations

                                                         Table 2
                                                  Sources of Information

                                         Document                                          Received




     1                  Economic Damages Report from Kirkendall          Email dated 8/27/19 from Eli Naduris-Weissman
                        Consulting Group, LLC, dated 8/12/19,
                        showing Lost Earnings and Benefits of
                        $404,289;

     2                  Economic Damages Report from Kirkendall          Email dated 8/27/19 from Eli Naduris-Weissman
                        Consulting Group, LLC, dated 8/12/19,
                        showing Lost Earnings and Benefits of
                        $375,681;

     3                  Excerpts of Tax Returns for Mark and Debbie      Email dated 8/27/19 from Eli Naduris-Weissman
                        Miller, Various Dates;

     4                  W-2 for Debbie Miller for 2017;                  Email dated 8/27/19 from Eli Naduris-Weissman


     5                  Mark Miller Unemployment Compensation            Email dated 8/27/19 from Eli Naduris-Weissman
                        Form;

     6                  2018 Tax Return for Mark and Debbie Miller;      Email dated 8/27/19 from Eli Naduris-Weissman


     7                  DaVita Paystubs for Debbie Miller for            Email dated 8/27/19 from Eli Naduris-Weissman
                        Various Dates;
     8                  "My Payslips" Report for DaVita for Debbie       Email dated 8/27/19 from Eli Naduris-Weissman
                        Miller;
     9                  Additional DaVita Paystubs for Debbie Miller     Email dated 8/27/19 from Eli Naduris-Weissman
                        for Various Dates;
    10                  Additional DaVita Paystubs for Debbie Miller     Email dated 8/27/19 from Eli Naduris-Weissman
                        for Various Dates;




                                                          page 6 of 11
                                                                                                Marangi - 007
               Case 2:18-cv-00304-RFB-BNW Document 247-7 Filed 09/15/21 Page 9 of 19


Cabrera v Service Employees International Union
Kirk Marangi Economic Valuations

                                                         Table 2
                                                  Sources of Information

                                         Document                                          Received

    11                  Economic Damages Report from Kirkendall          Email dated 8/29/19 from Evan James
                        Consulting Group, LLC, dated 8/12/19,
                        showing Lost Earnings and Benefits of
                        $375,681; (Duplicate);

    12                  First Amended Complaint, dated 3/8/19;           Email dated 8/29/19 from Evan James
    13                  SEIU Affiliates Officers and Employees           Email dated 8/29/19 from Evan James
                        Pension Plan, dated 1/1/14;

    14                  Economic Damages Report from Kirkendall          Email dated 8/30/19 from Evan James
                        Consulting Group, LLC, dated 8/12/19,
                        showing Lost Earnings and Benefits of
                        $375,681; (Duplicate);

    15                  SEIU Nevada Local 1107 Health Insurance          Email dated 8/30/19 from Evan James
                        Costs Report;

    16                  Deposition Transcript of Kevin B. Kirkendall,    Email dated 8/30/19 from Evan James
                        dated 5/31/19 in the Gentry and Clarke
                        Matter;

    17                  Agreement Between Service Employees              Email dated 9/25/19 from Eli Naduris-Weissman
                        International Union , Local 1107 and Nevada
                        Service Employees Union Staff Union January
                        1, 2015 to December 31, 2018;


    18                  Employee Earnings Record, Nevada Service         Email dated 9/27/19 from Evan James
                        Employees Union;

    19                  W-2 for Debbie Miller for 2018;                  Email dated 9/27/19 from Evan James
    20                  Paystubs for Various dates from Nevada           Email dated 9/27/19 from Evan James
                        Service Employees Union;

    21                  DETR Document Showing Date of Birth;             Email dated 9/30/19 from Evan James




                                                          page 7 of 11
                                                                                                Marangi - 008
               Case 2:18-cv-00304-RFB-BNW Document 247-7 Filed 09/15/21 Page 10 of 19


Cabrera v Service Employees International Union
Kirk Marangi Economic Valuations

                                                         Table 2
                                                  Sources of Information

                                        Document                                          Received

    22                  Report by Defendant's Expert, by Edward L.      Email dated 10/4/19 from Eli Naduris-Weissman
                        Bennett in the Matter of Miller v Service
                        Employees International Union, dated
                        10/4/19;




                                                         page 8 of 11
                                                                                               Marangi - 009
                                        Case 2:18-cv-00304-RFB-BNW Document 247-7 Filed 09/15/21 Page 11 of 19


Cabrera v Service Employees International Union
Kirk Marangi Economic Valuations

                                                                      Table 3
                                                Kirkendall Exhibit C-1 with Rebuttal Assumptions


                                                                                                    Total
                                                  Cumul.                                           Earnings
                                                 Number of     Annual Employer Paid Monthly Auto     And                              Present
                                                                                 1             2
Beginning           End        Period     Age     Periods     Earnings  Benefits     Allowance     Benefits                            Value

    01/09/18    12/31/18        0.98       49      0.98        $66,079       $24,793         $0     $90,872                            $90,872
    01/01/19    08/12/19        0.61       50      1.59        $42,245       $15,851         $0     $58,096                            $58,096

Total Past Earnings and Benefits                                                                                                      $148,968

                                                                                                              Investment   Discount
                                                                                                                 Rate       Factor

    08/13/19    12/31/19        0.38       52      0.38        $26,522        $9,951         $0     $36,473        1.97%    1.00000    $36,473
    01/01/20    12/31/20        1.00       53      1.38        $70,473       $26,442         $0     $96,915        1.68%    0.97724    $94,709
    01/01/21    12/31/21        1.00       54      2.38        $72,024       $27,024         $0     $99,048        1.55%    0.96396    $95,478
    01/01/22    12/31/22        1.00       55      3.38        $73,608       $27,618         $0    $101,226        1.50%    0.95095    $96,261
    01/01/23    01/08/23        0.02       55      3.40         $1,498         $562          $0      $2,060        1.50%    0.95070     $1,959

Total Future Earnings and Benefits                                                                                                    $324,881

Total Past and Future Earnings and Benefits                                                                                           $473,849

1
    Revised, see our Tables 1 and 5
2
    Revised, see our Table 1




                                                                         Page 9 of 11
                                                                                                                              Marangi - 010
                                            Case 2:18-cv-00304-RFB-BNW Document 247-7 Filed 09/15/21 Page 12 of 19


Cabrera v Service Employees International Union
Kirk Marangi Economic Valuations

                                                                                          Table 4
                                                                    Kirkendall Exhibit C-2 with Rebuttal Assumptions


                                                     Cumul. Number of                Annual           Employer Paid     Monthly Auto      Total Earnings                           Present
                       1                                                                      2                     3                4
Beginning          End         Period        Age         Periods                   Earnings              Benefits        Allowance         And Benefits                             Value

    01/09/18    03/14/18        0.18         49              0.18                           $0                    $0                 $0              $0                                  $0
    03/15/18    12/31/18        0.80         49              0.97                      $53,831               $20,198                 $0         $74,028                             $74,028
    01/01/19    08/12/19        0.61         50              1.58                      $42,245               $15,851                 $0         $58,096                             $58,096

Total Past Earnings and Benefits                                                                                                                                                   $132,124

                                                                                                                                                           Investment   Discount
                                                                                                                                                              Rate       Factor

    08/13/19    12/31/19        0.38         52              0.38                      $26,522                $9,951                 $0         $36,473         1.97%    1.00000    $36,473
    01/01/20    12/31/20        1.00         53              1.38                      $70,473               $26,442                 $0         $96,915         1.68%    0.97724    $94,709
    01/01/21    12/31/21        1.00         54              2.38                      $72,024               $27,024                 $0         $99,048         1.55%    0.96396    $95,478
    01/01/22    12/31/22        1.00         55              3.38                      $73,608               $27,618                 $0        $101,226         1.50%    0.95095    $96,261
    01/01/23    01/08/23        0.02         55              3.40                       $1,498                 $562                  $0          $2,060         1.50%    0.95070     $1,959

Total Future Earnings and Benefits                                                                                                                                                 $324,881

Total Past and Future Earnings and Benefits                                                                                                                                        $457,005


1
    Mr. Bennett Opinion of Job Search Time Frame, Page 24, (SOI 22)
2
    Mr. Bennett Opinion of Post-Termination Earning Capacity, Page 24, (SOI 22) and Mr. Kirkendall's Exhibit C-1
3
    Revised, see our Tables 1 and 5
4
    Revised, see our Table 1




                                                                                                  Page 10 of 11
                                                                                                                                                                  Marangi - 011
        Case 2:18-cv-00304-RFB-BNW Document 247-7 Filed 09/15/21 Page 13 of 19


Cabrera v Service Employees International Union
Kirk Marangi Economic Valuations


                                                     Table 5
                                Kirkendall Exhibit D with Rebuttal Assumptions

                                                            Private Industry Workers
                                                                      Union

Wages and Salaries as a Percent of Total                                                           59.70%
Compensation

Insurance
              Medical                                                            13.70%
              Life Insurance1                                                     0.00%
                                                                                          13.70%

Retirement                                                                                 8.70%


Legally Required Benefits
           Social Security1                                                       0.00%
                         1                                                        0.00%
              Medicare
                                                                                           0.00%
                                                                                                   22.40%
Total Benefits

Benefits as a Percentage of Wages and Salaries                                                     37.52%


1
    Revised, See our Table 1




                                                 Page 11 of 11
                                                                                                            Marangi - 012
   Case 2:18-cv-00304-RFB-BNW Document 247-7 Filed 09/15/21 Page 14 of 19




                                                     Kirk Marangi
Attachment I                            ECONOMIC VALUATIONS
                          BUSINESS VALUATIONS   I CLASS ACTIONS I EMPLOYMENT & BUSINESS LITIGATION

Professional Experience             Kirk Marangi Economic Valuations, a limited partnership
                                    Principal Economist
                                    Economic consultant to plaintiffs and defendants. Specialize in assessing
                                    economic damages in business, wrongful termination, and wages and hours
                                    class-action litigation as well as business valuation, 2009-present
                                         •    Class action/wages and hours experience in the following industries:
                                              consumer products, food, hospitality, delivery, packaging,
                                              entertainment, public employee, journalism, and healthcare.
                                         •    Experience in lost profits, business interruption, breach of contract,
                                              unfair competition, and theft of trade secrets litigation.
                                         •    Employment litigation including discrimination, whistle blower, and
                                             .fraudulent inducement.
                                         •    Testimony in California Superior Court. and U.S. District Court

                                    Rizzardi Pearson Associates
                                    Forensic Economist
                                    Economic consultant to plaintiffs and defendants. Specialize in assessing
                                    economic damages in business and employment litigation. Extensive experience
                                    with cases involving wrongful termination, wrongful death, personal injury,
                                    medical malpractice, wages and hours class-action, and business lost profits,
                                    2003-2009

                                    Packard Bell NEC Corporation
                                    A multi-billion-dollar global personal computer business
                                    Director of Financial Analysis
                                    Corporate budgeting, world-wide financial reporting, accounting for
                                    restructuring related to acquisition of Zenith Data Systems and merger with
                                    NEC Technology, 1996-1998

                                    Manager of Operations Financial Analysis
                                    All internal litigation support in the case of Compaq Computer Corp. v. Packard
                                    Bell Electronics, Inc., product pricing and contribution model, cost and reserve
                                    analysis, 1993-1996

                                    Rehrig Pacific Company
                                    A $250 million plastic container business serving the beverage, waste
                                    management, and food industries
                                    Assistant to the President
                                    Acquisition search in the plastic molding industry, administration of employee
                                    stock plan and pension plan, 1989-1990

                                    Dole Packaged Foods
                                    The packaged foods division of a multi-billion-dollar global food business
                                    Manager of Financial Analysis, Hawaii Division
                                    Capital budgeting, business planning, restructuring, 1988-1989

                                    Operations Analyst, Finance
                                    New product pro-forma income statements, global cost-benefit analysis,
                                    1987-1988
                                  30 N. Raymond Ave. Suite 411, Pasadena, CA 91103
                                         P: 626-627-7992 I F: 626-796-7130
                                                    kirk@kmecon.com
                                                   www.kmecon.com


                                                                                                      Marangi - 013
   Case 2:18-cv-00304-RFB-BNW Document 247-7 Filed 09/15/21 Page 15 of 19
Curriculum Vitae
Kirk Alan Marangi
Page2

Operational Experience    FDI Collateral Management
                          A $50 million financial services outsourcing company
                          Director of Process Quality and Improvement
                          Efficiency improvement, operations management, quality assurance
                          management, international business process outsourcing, 2002-2005

                          Packard Bell NEC Corporation
                          Director of Sales Operations
                          Order management, sales support, client contracts, sales commission
                          administration, 2000-2001

                          Director of Strategic Planning, Commercial Division
                          Global product, service and support offering, 1999-2000

                          Director of Process Quality and Productivity
                          Manufacturing efficiency improvement, international quality standard ISO 9000,
                          1998-1999

                          Rain Bird Sprinkler Manufacturing Corporation
                          Quality Manager, International Division and Electronic Assembly Plant
                          Quality planning and improvement, customer satisfaction surveys, statistical
                          sampling, root cause analysis, 1992-1993

Education                 Master of Business Administration
                          Concentration in Finance
                          The University of Pennsylvania, the Wharton School
                          May 1987

                          Master of Arts in International Studies
                          The University of Pennsylvania, the School of Arts and Sciences
                          May 1987

                          Bachelor of Science in Industrial Engineering
                          Stanford University
                          June 1982

                          Fellowship
                          The Lauder Institute of Management and International Studies
                          The University of Pennsylvania, 1985- 1987

Languages:                French and Italian Business Level                    Spanish Beginning Level

Professional Activities   University of La Verne
                          Adjunct Faculty Member, College of Business and Public Management 2014

                          University of Phoenix, Assoc. Faculty Member, Business School, 2009-2013

                          National Association of Certified Valuators and Analysts
                          Certified Valuation Analyst (CVA) Credential

                          California Society of CPA's
                          Presentation Fall2013 of"Wage and Hours Class Actions"

                          National Association of Forensic Economics: Member

                          The American Academy of Economic and Financial Experts: Member

                          The Hear Center, Non-Profit Hearing and Speech Clinic: Board Member



                                                                                            Marangi - 014
   Case 2:18-cv-00304-RFB-BNW Document 247-7 Filed 09/15/21 Page 16 of 19

Case Work, Partial List
Kirk Alan Marangi
Page3

Commercial Damages:

Artifact Inc. v. Blade Insurance Services et al.
Sprint v. La Canada
Kate Grace Knee Brace
Crippen v. City of Fresno
California Charter School Group
Friedman v. The Laby Family Trust
Riffenburgh Lumber v. The City of Big Bear
Juxian Modern Organic Ginger Co. Ltd. v. Yong Ming Int'l Group Inc.
Orient Antique Palace Inc. et al. v. Tony Tsai et al.

Class Action, Consumer:

Cundiff, et al. v. Bell Atlantic Corporation, et al.

Single Plaintiff, Wage and Hours:

Aleman v. Ramirez
Konig v. U-Haul
Tapia v. Mangen Group

Class Action, Wage and Hours:

Dukes et al. v. Wal-Mart Stores, Inc.
Navarro v. Pacifica Hosts Inc.
Wang v. Chinese Daily News
Amaro et al. v. The Ritz Carlton, Huntington Hotel and Spa
Soto v. Starwood Hotels and Resorts Worldwide, Inc.
Sharp v. Next Entertainment, Inc.
Sparks v. Weyerhaeuser
Diller v. U.S. Borax
Holmgren v. The County of Los Angeles
PACE Workers Local 8-192 v. TXI Riverside Cement Company


Employment:

Criner v Evergreen
Casavan v City of Palm Springs
Dickson et al. v Golden State Water Company et al.
I-Care Professional Corporation et al. v Del Puerto Healthcare District et al.
Stark v Withrow, et al.




                                                                                 Marangi - 015
          Case 2:18-cv-00304-RFB-BNW Document 247-7 Filed 09/15/21 Page 17 of 19




ATTACHMENT II
                                                       Kirk Marangi
                                          ECONOMIC VALUATIONS
                            BUSINESS VALUATIONS   I CLASS ACTIONS I EMPLOYMENT & BUSINESS LITIGATION

                              Date Range: October 3, 2015 to October 3, 2019

                                                  Location

                                   Kirk Marangi-Courtroom Testimony

Gonzalez v Hadid            California Superior Court, Los Angeles County                              May 24,2016

Aransazo v Top Industrial   California Superior Court, Los Angeles County                              October 5, 2016
                                                                                                       October 27, 2016

Villani v Palm Springs      California Superior Court, County of Riverside,                            June 26, 2018
Unified School District     Palm Springs Branch                                                        September 24, 2019

McNicholas v Loyola         United States District Court, Central District of                          November 1, 2018
Marymount University        California, Western Division

                                    Kirk Marangi--Deposition Testimony

Gonzalez v Hadid             California Superior Court, Los Angeles County                             December 22, 2015

Sport Dimension v Chan       California Superior Court, Los Angeles County                             February 12, 2016

Mcintosh-Mathias v           California Superior Court, Los Angeles County                             March 3, 2016
Williams et al.

Aransazo v Top Industrial    California Superior Court, Los Angeles County                             April20, 2016
                                                                                                       September 15, 2016

Yuen v United Airlines       United States District Court,                                             May 17,2016
                             Central District of California

DFEH v Derrels Mini          California Superior Court, County of Kern                                 March 7, 2017
Storage



                                     30 N. Raymond Ave. Suite 411, Pasadena, CA 91103
                                            P: 626-627-7992 I F: 626-796-7130                                               1
                                                       kirk@kmecon.com
                                                       www.kmecon.com


                                                                                                         Marangi - 016
          Case 2:18-cv-00304-RFB-BNW Document 247-7 Filed 09/15/21 Page 18 of 19




                                             Location                                    Dates


DFEH v Southern                California Superior Court, County of Riverside     May 24,2017
California Permanente
Medical Group, et al.

Bareno v San Diego             California Superior Court, County of San Diego     January 8, 2018
Community College
District, et al.

Villani v Palm Springs         California Superior Court, County of Riverside,    May 10,2018
Unified School District        Palm Springs Branch

DFEH v Orange County           California Superior Court, County of Orange,       August 15,2018
Sheriff's Department, et al.   Central Justice Center

Daffern v Cody                 California Superior Court, County of Riverside     January 25, 2019
Montgomery Farwest
Masonry, LLC

Meena Zareh M.D. v            California Superior Court, County of Los Angeles    February 21, 2019
County of Los Angeles, et al.

Hernandez v Choe               California Superior Court, County of Los Angeles   May 7, 2019




                                                                                                      2




                                                                                   Marangi - 017
  Case 2:18-cv-00304-RFB-BNW Document 247-7 Filed 09/15/21 Page 19 of 19




                                              Kirk Marangi
                                 ECONOMIC VALUATIONS
                   BUSINESS VALUATIONS   I CLASS ACTIONS I EMPLOYMENT & BUSINESS LITIGATION



Attachment III



                      Schedule of Fees, Effective July 1, 2019

Economic Valuation:                                                                       $375   per hour

Preparation and Testimony at Deposition:                                                  $450   per hour

Preparation and Testimony at Trial:                                                       $450   per hour

Attending Meeting, Settlement Conference, or Mediation:                                   $375   per hour

Travel and/or Waiting Time:                                                               $250   per hour

Data Entry or Data Base Programming to be billed at our cost




                           30 N. Raymond Ave. Suite 411, Pasadena, CA 91103
                                  P: 626-627-7992 I F: 626-796-7130
                                            kirk@kmecon.com
                                            www.kmecon.com


                                                                                                  Marangi - 018
